IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                       NO. 2015-KA-00623-COA

DENNIS THOMPSON A/K/A NUCY A/K/A RAY                  APPELLANT
RAY A/K/A DENNIS RAY THOMPSON

v.

STATE OF MISSISSIPPI                                   APPELLEE

DATE OF JUDGMENT:              11/6/2014
TRIAL JUDGE:                   HON. LEE SORRELS COLEMAN
COURT FROM WHICH APPEALED:     OKTIBBEHA COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:       CHOKWE ANTAR LUMUMBA
                               CHARLES EDWARD LAWRENCE III
ATTORNEY FOR APPELLEE:         OFFICE OF THE ATTORNEY GENERAL
                               BY: JOSEPH SCOTT HEMLEBEN
DISTRICT ATTORNEY:             SCOTT COLOM
NATURE OF THE CASE:            CRIMINAL - FELONY
TRIAL COURT DISPOSITION:       CONVICTED OF COUNT I, MURDER, AND
                               SENTENCED TO THIRTY YEARS; COUNT
                               II, AGGRAVATED ASSAULT, AND
                               SENTENCED TO FIVE YEARS, WITH THE
                               SENTENCE TO RUN CONSECUTIVELY TO
                               THE SENTENCE IN COUNT I; COUNT III,
                               AGGRAVATED ASSAULT, AND
                               SENTENCED TO FIVE YEARS, WITH THE
                               SENTENCE TO RUN CONCURRENTLY
                               WITH THE SENTENCE IN COUNT I; AND
                               COUNT IV, AGGRAVATED ASSAULT,
                               AND SENTENCED TO FIVE YEARS, WITH
                               THE SENTENCE TO RUN
                               CONSECUTIVELY TO THE SENTENCES IN
                               COUNTS I AND II, ALL IN THE CUSTODY
                               OF THE MISSISSIPPI DEPARTMENT OF
                               CORRECTIONS
DISPOSITION:                   AFFIRMED - 03/21/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:
        EN BANC.

        WILSON, J., FOR THE COURT:

¶1.     Dennis Thompson was found guilty of murder and three counts of aggravated assault

following a jury trial in the Oktibbeha County Circuit Court. On appeal, Thompson argues

that the trial court (1) “improperly allow[ed] the State to introduce rebuttal testimony” and

(2) erred “in refusing all . . . [j]ury [i]nstruction[s] offered by the defense,” including certain

proposed instructions on the concept of reasonable doubt. We conclude that the trial court

did not abuse its discretion by allowing a rebuttal witness or by denying the requested

instructions. Therefore, we affirm Thompson’s convictions and sentences.

                         FACTS AND PROCEDURAL HISTORY

¶2.     Around 1 a.m. on May 22, 2010, a large number of people had gathered near the

intersection of Highway 182 and North Washington Street in Starkville. Groups were milling

about and talking on both sides of Highway 182, primarily near a Texaco on the south side

of the street and around Club 124, where a high school graduation party was just ending, on

the north side of the street. Following a physical altercation near the intersection, gunshots

were fired that resulted in the death of C.K. Randle and injuries to three others.

¶3.     Thompson was arrested in connection with the shooting and was indicted for depraved

heart murder, Miss. Code Ann.§ 97-3-19(1)(b) (Rev. 2006), and three counts of aggravated

assault, Miss. Code Ann. § 97-3-7(2). Thompson’s case proceeded to trial on October 27-31,

2014. At trial, the jury heard from eight witnesses to the shooting and/or the events leading

up to it.



                                                2
¶4.    Lavsha King testified that she was standing in the Texaco parking lot when she heard

a commotion and saw a crowd of at least ten to fifteen people walking toward Highway 182.

The crowd was walking toward a man who was standing in the street. King did not know

the man, but she said he was wearing a white shirt and had dreadlocks.1 King testified that

a Chevrolet Avalanche drove up near the man, and the man spoke briefly to the driver and

then “reached into the back seat” of the vehicle. When the man turned back toward the

approaching crowd, he had a gun and “came out shooting.” According to King, the man fired

more than five shots as the crowd scattered. The man then dove through the back window

of the Avalanche, which sped off west on Highway 182. King then realized that Randle, who

was a friend of her brother, had been shot. King immediately called 911.

¶5.    Azaria Ross testified that she was standing in the Texaco parking lot when her

brother, Tavion Pegues, saw Thompson and said, “Let’s get this n****r.” Mike Smith then

walked up to Thompson, who was standing in the street, and punched him. Ross testified

that Thompson stumbled back, and a group of five to ten people advanced toward him, but

Thompson then regained his balance and pulled a gun from his pants. Ross did not actually

see Thompson fire the gun, but she testified that she heard multiple gunshots immediately

after she saw him pull the gun. Ross was struck by one of the bullets. Her brother and his

friends took her to the hospital.

¶6.    Smith’s brother, Tony Harris, was also in the Texaco parking lot prior to the shooting.

Harris testified that Smith and Thompson argued, Thompson approached Smith, and then



       1
           Thompson had dreadlocks at the time of the shooting.

                                              3
Smith punched Thompson. Harris testified that Thompson then pulled out a gun and began

shooting. Harris was struck by one of the bullets and was taken to the hospital.

¶7.    Devierre Outlaw was standing a short distance down the street when the shooting

occurred. He testified that he saw Smith punch Thompson in the face, and then Thompson

pulled out a gun and started shooting. Outlaw testified that, because it was dark outside, he

could not see the gun, but he saw the gunfire and heard the shots. Outlaw was shot in the

elbow and in the abdomen, and an ambulance took him to the hospital.

¶8.    McKenzie Rogers testified that he was across the street when he saw thirty to forty

people approaching Thompson in the Texaco parking lot. Rogers testified that the group

appeared to be “preparing to fight.” According to Rogers, an SUV then pulled up near the

Texaco in the middle of Highway 182, which blocked his view of Thompson. Rogers next

heard five or six gunshots, and then the SUV sped off. Rogers saw that Randle had been shot

and tried to perform CPR on him until law enforcement arrived.

¶9.    Jason Zuber, a defense witness, testified that he was standing across the street from

the Texaco when he saw Thompson arguing with a group of ten to fifteen men. Zuber

testified that Thompson tried to walk away, but one of the men followed Thompson into

Highway 182 and punched him in the face. According to Zuber, the rest of the group then

rushed toward Thompson, blocking his view. Zuber then heard gunshots, but he could not

see the shooter. Zuber claimed that he heard more than one set of gunshots and that the shots

were coming from different locations and directions.

¶10.   Christopher Harris, a close friend of Thompson, testified that he had been with



                                             4
Thompson since approximately 6 p.m. that evening and that he did not see Thompson with

a gun at any time that night. On their way to the party at Club 124, Thompson and Harris

stopped at the Texaco, and Thompson went inside to buy a drink and some chips. Harris

testified that as Thompson exited the Texaco, Smith and several others outside began

harassing Thompson. Harris testified that he stepped between Thompson and the group to

try to avoid trouble. Then one of Thompson’s “kin” pulled up in the street in a “truck,” and

Harris encouraged Thompson to get in the truck and leave. Harris testified that as Thompson

walked toward the truck, Smith ran forward and hit Thompson. According to Harris, a crowd

of twenty or thirty people then ran toward Thompson so that he could not see Thompson.

Harris then heard gunshots, and the crowd took off running in different directions. Harris

testified that he heard approximately six gunshots, but he believed that the shots came from

different guns and from different directions.

¶11.   Justin Yarbrough testified that Smith and several others had jumped him outside of

Club 124 a short time before the shooting. According to Yarbrough, the group attacked him

and kicked and beat him severely. Yarbrough never reported the incident to the police. He

testified that he was sitting in a car nearby when shots were fired and that he did not see the

shooting.

¶12.   Officers from the Starkville Police Department were on the scene within minutes of

the shooting. They recovered six shell casings within twenty feet of Randle’s body. All were

Smith & Wesson .40 caliber shells. No other type of shell casing was recovered.

¶13.   After the defense rested, the State announced that it would call Landon Stamps, a



                                                5
former Starkville Police Department detective, as a rebuttal witness. Stamps had interviewed

Thompson shortly after the shooting, and the State intended to introduce the approximately

thirty-minute video of the interview through Stamps. Thompson objected that Stamps’s

testimony and the recorded interview were improper rebuttal and should have been offered

in the State’s case-in-chief. However, the State responded that the interview, in which

Thompson admitted to firing a .40 caliber handgun about six times, was admissible to rebut

the testimony of Harris and Zuber. The State explained that it did not introduce the interview

in its case-in-chief because it considered it a self-serving claim of self-defense. However,

once Harris suggested that Thompson did not have a gun, and Harris and Zuber suggested

that there were other shooters, the video was proper rebuttal evidence. The trial judge

overruled Thompson’s objection but also ruled that Thompson would be allowed to offer

appropriate surrebuttal evidence.

¶14.   At Thompson’s request, the trial judge agreed to view Thompson’s recorded statement

outside the presence of the jury before making a final ruling on its admissibility. While the

video was being played for the judge, co-counsel for the defense—Mr. Lumumba and Mr.

Lawrence—made the following statements:

       BY MR. LUMUMBA: (Speaking over audio) Let it in, Your Honor.

       BY MR. LAWRENCE: (Speaking over audio) Please let it in. Please. We
       can stop now.

       BY THE COURT: (Speaking over audio) All right. All right, we can turn that
       off.

       (Whereupon the video playing in open court was paused.)



                                              6
       BY MR. LAWRENCE: Innocent.

       BY THE COURT: Now, you’ve withdrawn your objection to the admission of
       the statement; is that correct?

       BY MR. LUMUMBA: (Nods head affirmatively).

       BY THE COURT: All right. Would that -- there’s nothing left for the Court
       to rule on. However, I do believe you mentioned earlier that there was a
       statement at the 29th minute --

       BY MR. LUMUMBA: Yes.

       BY THE COURT: -- and that you wanted that portion redacted; is that correct?

       BY MR. LUMUMBA: Yeah, I’d ask the State how far do y’all want to go?
       Y’all want the whole thing to be -- be heard?

       BY MR. LAWRENCE: I want the whole thing to be heard.

Following a brief recess, the court asked counsel to again confirm that Thompson had

“withdrawn his objections” to the recorded statement on the ground that it was improper

rebuttal. Mr. Lawrence answered, “Yes, Your Honor, we have at this time.”

¶15.   Stamps then testified, and Thompson’s recorded interview was played for the jury.

During the interview, Thompson admitted that he had fired “about six” shots with a .40

caliber handgun. Thompson told Stamps that he had dropped the handgun at the scene before

jumping into his cousin’s vehicle. During the interview, Thompson did not claim that anyone

else had fired a gun. After a brief surrebuttal witness, the defense finally rested.

¶16.   The case was submitted to the jury, and the jury found Thompson guilty of depraved

heart murder2 and on all three counts of aggravated assault. The court sentenced Thompson



       2
           No manslaughter instructions were requested or given.

                                              7
to thirty years in the custody of the Mississippi Department of Corrections (MDOC) for

murder.3 The court also sentenced Thompson to five years in MDOC custody on each count

of aggravated assault, with two of the five-year sentences to run consecutively to one another

and to the murder sentence, and one five-year sentence to run concurrently to the murder

sentence. Thompson subsequently filed a motion for judgment notwithstanding the verdict

or a new trial, which was denied, and a timely notice of appeal. As noted above, Thompson

argues that the trial court erred by allowing the State to introduce rebuttal testimony and by

refusing all of his proposed jury instructions.

                                        DISCUSSION

       I.     Rebuttal Witness

¶17.   As discussed above, Thompson’s counsel expressly withdrew his objection to the

introduction of his recorded interview. In fact, both of his attorneys expressly stated that they

wanted the jury to hear the interview. Accordingly, Thompson waived any objection to the

videotaped interview. Baxter v. State, 177 So. 3d 423, 441 (¶47) (Miss. Ct. App. 2014), aff'd,

177 So. 3d 394, 398 n.2 (Miss. 2015). Aside from Stamps’s role as the sponsoring witness

for the recorded interview, his testimony had little significance, and Thompson identifies no

specific testimony that prejudiced him. Therefore, we conclude that Thompson waived any

objection to Stamps’s testimony or the introduction of his recorded interview.

¶18.   In any event, the trial judge did not abuse his discretion by allowing Stamps to testify



       3
        The circuit court applied the amended (lesser) sentencing provision applicable to
second-degree murder, effective July 1, 2013. See Miss. Code Ann. § 97-3-19(1)(b) and -
21(2) (Rev. 2014).

                                               8
in rebuttal. The decision whether to allow rebuttal testimony is committed to the discretion

of the trial judge, and we will reverse only for an abuse of discretion. Armstrong v. State,

771 So. 2d 988, 999 (¶48) (Miss. Ct. App. 2000). In general, the State “must offer all

substantive evidence in its case-in-chief.” Id. However, the State is entitled to present

“rebuttal testimony . . . to explain, repel, counteract or disprove evidence” offered by the

defense. Williams v. State, 539 So. 2d 1049, 1051 (Miss. 1989). Moreover,

       the court should resolve [any] doubt in favor of the reception in rebuttal [if] (1)
       its reception will not consume so much additional time as to give an undue
       weight in practical probative force to the evidence so received in rebuttal, . .
       . (2) the opposite party would be substantially as well prepared to meet it by
       surrebuttal as if the testimony had been offered in chief, and (3) the opposite
       party upon request therefor is given the opportunity to reply by surrebuttal.

Riley v. State, 248 Miss. 177, 186, 157 So. 2d 381, 385 (1963) (quoting Roney v. State, 167
Miss. 827, 150 So. 774, 775-76 (1933)). “[The Mississippi Supreme] Court has advocated

a liberal application of the rebuttal evidence rule.” McGaughy v. State, 742 So. 2d 1091,

1094 (¶19) (Miss. 1999) (quoting Powell v. State, 662 So. 2d 1095, 1098 (Miss. 1995)).

¶19.   Thompson’s counsel argued in his opening statement that this was “a clear case of

self-defense.” The State then presented its case-in-chief directed to rebutting Thompson’s

claim of self-defense. After the State rested, the defense called Harris, who had been with

Thompson throughout the evening leading up to the shooting. On direct-examination and

again on redirect, defense counsel elicited testimony from Harris that he had not seen

Thompson with a gun at any point during the evening. The apparent purpose of this

testimony was to suggest to the jury that Thompson did not even have a gun, much less fire

one. In addition, Harris and Zuber both testified that they believed that shots were fired from

                                               9
multiple guns, from different locations, and in different directions.

¶20.   It was not an abuse of discretion to permit the State to counteract Harris’s testimony

by introducing Thompson’s recorded interview, in which he clearly admitted to firing a gun.

Williams, 539 So. 2d at 1051. It is understandable that the State did not use the interview in

its case-in-chief, as Thompson did not confess to murder but rather claimed self-defense

based on his own version of events. Once the defense introduced evidence suggesting that

Thompson did not have a gun, the trial judge was within his discretion to allow the State to

introduce the recorded interview in rebuttal. See Armstrong, 771 So. 2d at 998-1000 (¶¶47-

49) (eyewitness was properly allowed to testify to rebut defendant’s claim that he did not

have a gun at the crime scene).

¶21.   In addition, the interview was proper rebuttal of Harris’s and Zuber’s testimony that

shots were fired from different guns in different directions. In the recorded interview,

Thompson stated that he fired “about six” shots from his .40 caliber handgun, which matched

and explained the evidence collected at the scene. During the interview, Thompson did not

mention anyone else firing a gun during the incident. Thus, Thompson’s recorded interview

was properly admitted to counteract this aspect of Harris’s and Zuber’s testimony as well.

Williams, 539 So. 2d at 1051.

¶22.   Finally, although we are firmly convinced that Stamps’s testimony and the recorded

interview were proper rebuttal evidence, even if there were some “doubt” as to the issue, we

would not find an abuse of discretion. See Riley, 248 Miss. at 186, 157 So. 2d at 385. Under

Mississippi Supreme Court precedent, any “doubt” was properly resolved in favor of



                                             10
admission because (1) Stamps’s testimony was brief, (2) Thompson should have been

prepared to respond to the recorded interview, which was the subject of a pretrial motion to

suppress, and (3) Thompson was allowed to reply by surrebuttal. See id. The trial judge

properly considered these factors and did not abuse his discretion by allowing Stamps to

testify in rebuttal.4

       II.     Jury Instructions

¶23.   In his second assignment of error, Thompson argues that the trial court erred by

refusing all fifteen of his proposed jury instructions. However, Thompson only provides

supporting argument for his assertions that the trial court erred in refusing three instructions:

D-1, D-2, and D-3. “It is a longstanding principle of law that if an appellant fails to support

her allegation of error with argument or authority, this Court need not consider the issue.”

Jordan v. State, 995 So. 2d 94, 103 (¶14) (Miss. 2008) (quotation marks, alterations omitted).

Accordingly, the issue is procedurally barred except with regard to alleged errors involved

in the denial of proposed jury instructions D-1, D-2, and D-3. See id. In addition, during oral

argument before this Court, defense counsel voluntarily conceded that the denial of D-1 was

not reversible error, as it was fairly covered elsewhere in the jury instructions. Accordingly,

       4
         The Supreme Court has also held that the admission of rebuttal testimony “does not
constitute reversible error, unless it is shown that no opportunity is afforded the defendant
to reply by surrebuttal testimony.” Myers v. State, 353 So. 2d 1364, 1369 (Miss. 1978)
(citing Gant v. State, 219 Miss. 800, 803, 70 So. 2d 28, 29 (1954)). Thompson was allowed
to and did present surrebuttal testimony, and his recorded statement set forth his own claim
of self-defense. Under the circumstances, even if Stamps’s testimony should not have been
admitted in rebuttal, its admission would not require reversal. See, e.g., Cox v. State, 849 So.
2d 1257, 1268 (¶36) (Miss. 2003) (“Reversal [based on an erroneous evidentiary ruling] is
proper only where [the trial court’s] discretion has been abused and a substantial right of a
party has been affected.”).

                                               11
we limit our discussion to proposed instructions D-2 and D-3.

¶24.   We review the denial of jury instructions for abuse of discretion only. Quinn v. State,

191 So. 3d 1227, 1231-32 (¶18) (Miss. 2016). Our standard of review “is well-established”:

       Jury instructions must be read as a whole to determine if the instructions were
       proper. Jury instructions must fairly announce the law of the case and not
       create an injustice against the defendant. This rule is summed up as follows:
       In other words, if all instructions taken as a whole fairly, but not necessarily
       perfectly, announce the applicable rules of law, no error results.

Davis v. State, 18 So. 3d 842, 847 (¶14) (Miss. 2009) (citations, quotation marks omitted).

              A.     Proposed Instruction D-2

¶25.   Thompson’s proposed instruction D-2 stated as follows:

       The Court instructs the jury that you are bound, in deliberating on this case, to
       give the defendant the benefit of any reasonable doubt of the defendant’s guilt
       that arises out of the evidence or want of evidence in this case. There is
       always a reasonable doubt of the defendant’s guilt when the evidence simply
       makes it probable that the defendant is guilty. Mere probability of guilt will
       never warrant you to convict the defendant. It is only when, after examining
       the evidence on the whole, you are able to say on your oath, beyond a
       reasonable doubt, that the defendant is guilty that the law will permit you to
       find him guilty. You might be able to say that you believe him to be guilty and
       yet, if you are not able to say on your oaths, beyond a reasonable doubt, that
       he is guilty it is your sworn duty to find the defendant “Not Guilty.”

¶26.   In Fulgham v. State, 46 So. 3d 315 (Miss. 2010), the Supreme Court held that a

substantively identical instruction was an improper “attempt[] to define ‘reasonable doubt.’”

Id. at 332 (¶46). The Court explained that it “has long held that a definition of reasonable

doubt is not a proper instruction for the jury; ‘reasonable doubt defines itself.’” Id.

(alteration omitted) (quoting Barnes v. State, 532 So. 2d 1231, 1235 (Miss. 1988)). The

Fulgham Court held that the trial judge did not abuse his discretion by denying the very same



                                              12
reasonable doubt instruction at issue here. Id. It follows that the trial judge in this case did

not abuse his discretion by denying proposed instruction D-2. Thompson’s argument is

without merit.

              B.      Proposed Instruction D-3

¶27.   Thompson’s proposed instruction D-3 stated as follows:

       The Court instructs the jury that a reasonable doubt may arise from the whole
       of the evidence, the conflict of the evidence, the lack of evidence, or the
       insufficiency of the evidence; but however it arises, if it arises, it is your sworn
       duty to find the defendant “Not Guilty.”

¶28.   In another murder case decided last year, the Supreme Court held that the denial of

this same instruction was not an abuse of discretion. Roby v. State, 183 So. 3d 857, 874

(¶69) (Miss. 2016). The trial judge in Roby refused this instruction as “argumentative.” Id.

On appeal, the Supreme Court held that “regardless of the judge’s reason for refusing [the

instruction], we find that he did not abuse his discretion, as the concept of reasonable doubt

was covered extensively by other instructions. This issue is without merit.” Id.

¶29.   Roby is dispositive of Thompson’s argument that the trial judge abused his discretion

and committed reversible error by refusing proposed instruction D-3. Thompson’s proposed

instruction D-3 is the same instruction that was refused in Roby, and there is no meaningful

difference between the reasonable doubt instructions that were given in this case and those

that were given in the murder trial in Roby. See id. at (¶68). In fact, a full review of the

record in Roby shows that the relevant instructions in that case were essentially identical to

those given in this case.

¶30.   The jury in this case was instructed on the requirement of proof beyond a reasonable


                                               13
doubt. Instruction C.01 told the jury that its “verdict should be based on the evidence and

not upon speculation, guesswork, or conjecture.” Instruction C.12(a) instructed the jury:

       The law presumes every person charged with the commission of a crime to be
       innocent. This presumption places upon the State the burden of proving the
       Defendant guilty beyond a reasonable doubt. The presumption of innocence
       attends the Defendant throughout the trial or until it is overcome by evidence
       which satisfies the jury of his guilt beyond a reasonable doubt. The Defendant
       is not required to prove his innocence.

In addition, instructions S-2A, S-3A, S-4A, and S-5A provided: “If the State has failed to

prove any one or more of the . . . elements [of the charged offense] beyond a reasonable

doubt, then you shall find the Defendant not guilty . . . .” Finally, S-6A instructed: “If the

State has failed to prove to you beyond a reasonable doubt that the Defendant did not act in

reasonable self-defense, then you shall find the Defendant not guilty.”

¶31.   The instruction refused in this case is the same one refused in Roby, and there is no

meaningful difference between the reasonable doubt instructions given in this case and those

given in Roby. In Roby, the Court held that the instructions that were given fairly and

“extensively” covered “the concept of reasonable doubt,” that the trial judge did not abuse

his discretion by refusing the additional requested instruction, and that the issue was “without

merit.” Roby, 183 So. 3d at 874 (¶69). Roby’s holding clearly and inescapably requires the

rejection of Thompson’s virtually identical argument in this case.5

       5
         Roby was decided after the trial in this case. In refusing Thompson’s proposed
instruction D-3, the trial judge relied on the Supreme Court’s decision in Hunter v. State, 489
So. 2d 1086, 1088-89 (Miss. 1986). The dissent argues that Hunter is distinguishable
because of minor differences between proposed instruction D-3 and the instruction that the
Supreme Court disapproved in Hunter. The instructions are basically identical except that
the instruction in Hunter stated that the existence of reasonable doubt “both justifies and
demands, under your oaths, that you return a verdict of ‘Not Guilty.’” Id. at 1089. The

                                              14
¶32.   Nor did the trial judge abuse his discretion by not giving D-3 in response to a note

from the jury.6 The Supreme Court has recognized that “[o]ne of the most nettlesome

problems faced by a circuit judge is an inquiry from the jury when it has retired to reach its

verdict.” Girton v. State, 446 So. 2d 570, 572 (Miss. 1984). The appropriate response to

such an inquiry is committed to the discretion of the trial judge. Galloway v. State, 122 So.
3d 614, 634 (¶13) (Miss. 2013). “Unless the trial court based [its] decision on an erroneous

view of the law, this Court is not authorized to reverse for an abuse of discretion absent a

finding the trial court’s decision was ‘arbitrary and clearly erroneous.’” Id. (quoting Hooten

v. State, 492 So. 2d 948, 950 (Miss. 1986) (Hawkins, P.J., dissenting)). We will not reverse

simply because we think “the trial court was ‘right or wrong’ in its response.” Id.

¶33.   The jury’s note in this case simply read: “What if we have a number of jurors that feel

like there is not enough evidence to prove or disprove reach a verdict?”7 The note did not

request clarification or further instruction on the concept of reasonable doubt. It simply

reflected that deliberations had not yet produced a unanimous verdict. After consulting with

counsel, the trial judge instructed the jurors to “continue . . . deliberations” to determine


Supreme Court disapproved of the instruction as “argumentative and . . . abstract.” Id. Here,
D-3 stated that if reasonable doubt existed, it was the jury’s “sworn duty to find the defendant
‘Not Guilty.’” There is no meaningful difference between D-3 and the instruction
disapproved in Hunter. To say that a jury has a “sworn duty” to return a not-guilty verdict
is just another way of saying that the law “justifies and demands” that they return a not-guilty
verdict. However, because the Supreme Court’s more recent decision in Roby addresses the
precise instruction at issue here, further discussion of Hunter is unnecessary.
       6
         Thompson’s appellate brief does not make this specific argument, although the
dissent does.
       7
           The jury wrote and then struck through “prove or disprove.”

                                              15
whether in good conscience they could reach a verdict, while also reminding them “not to

surrender [their] honest convictions as to the weight or effect of the evidence solely because

of the opinion of [their] fellow jurors or for the mere purpose of returning a verdict.” This

was a proper response to the note. See Sharplin v. State, 330 So. 2d 591, 596 (Miss. 1976).

The judge also instructed the jurors that they had been “adequately instructed . . . concerning

the law” and “to read all the instructions already given to [them] by the Court.” As discussed

above, under binding precedent, those instructions fairly and adequately covered the concept

of reasonable doubt. Roby, 183 So. 3d at 874 (¶¶68-69). “The jury is presumed to have

followed [those] instructions.” Galloway, 122 So. 3d at 634 (¶36). Thus, the trial judge’s

response to the jury’s inquiry was entirely appropriate. In fact, counsel for Thompson twice

stated that they had no objection to the judge’s proposed response. The trial judge committed

no abuse of discretion in response to the jury’s note.

¶34.   The dissent notes that D-3 has been given in a number of cases,8 but that hardly

establishes that its refusal is an abuse of discretion. “When we say that the trial court has

discretion in a matter, we imply that there is a limited right to be wrong. The statement

imports a view that there are at least two different decisions that the trial court could have

made which on appeal must be affirmed.” Darnell v. Darnell, 167 So. 3d 195, 207 (¶34)

       8
         The instruction’s use in other cases is likely attributable to its inclusion in the model
instructions produced by the Mississippi Judicial College. Mississippi Judicial College,
Mississippi Model Jury Instructions, Criminal § 1:13 (2016). However, the only authority
provided for the model instruction is a “But see” citation to Hunter, which expressly
disapproved of a substantively indistinguishable instruction. See supra n.5. The Supreme
Court has “point[ed] out that the model jury instructions are only guidelines and have not
been adopted by [the Supreme] Court.” Baker & McKenzie LLP v. Evans, 123 So. 3d 387,
408 (¶80) (Miss. 2013).

                                               16
(Miss. 2014) (quoting Burkett v. Burkett, 537 So. 2d 443, 446 (Miss. 1989)) (emphasis

added; alterations omitted). A trial judge’s discretion to give an instruction does not equate

to a rule that he must give it. The Supreme Court specifically held in Roby that the refusal

of this instruction was not an abuse of discretion.

¶35.   Finally, in a footnote, the dissent asserts that Roby is distinguishable for two reasons:

“in Roby, [1] the defense raised no objection to the trial court’s denial of the proposed

instruction, and . . . [2] the supreme court found that the instruction was extensively covered

by other instructions.” Post at n.9. The former point is irrelevant. The defendant in Roby

offered the exact same instruction, and it was refused by the trial court, thereby preserving

the issue for appellate review. Nothing in the Roby opinion suggests that the issue was

waived. A defendant is not required to “object” to the denial of his own instruction.

Rubenstein v. State, 941 So. 2d 735, 789 (¶¶248-49) (Miss. 2006). The Supreme Court has

clearly held that a defendant need only tender a proposed instruction to preserve the issue for

review. Id. (“Requiring a party to object to the refusal of its own jury instructions would be

illogical and oppressive . . . .”).

¶36.   The dissent’s second basis for distinguishing Roby—the “other instructions” given in

that case—is refuted by the opinion and record in Roby. In Roby, the Supreme Court held

that “the concept of reasonable doubt was covered extensively by other instructions.” Roby,
183 So. 3d at 874 (¶69). To reiterate, a review of the record in Roby reveals no instruction

on the concept of reasonable doubt that was not given at Thompson’s trial. The dissent

identifies no material difference between the instructions given in this case and in Roby.



                                              17
There is none. The Supreme Court held that those instructions are fair and sufficient, and

this Court cannot overrule Supreme Court precedent. We are bound by Roby and the

principle that “like cases ought to be decided alike.” State ex rel. Moore v. Molpus, 578 So.
2d 624, 634 (Miss. 1991).

¶37.   In summary, Mississippi Supreme Court precedent makes clear that the trial judge did

not abuse his discretion by denying proposed instructions D-2 and D-3. Read as a whole, the

jury instructions at Thompson’s trial fairly announced the applicable rules of law.

                                     CONCLUSION

¶38.   The trial judge did not abuse his discretion by allowing rebuttal evidence or refusing

Thompson’s proposed jury instructions. Therefore, we affirm Thompson’s convictions and

sentences.

¶39. THE JUDGMENT OF THE OKTIBBEHA COUNTY CIRCUIT COURT OF
CONVICTION OF COUNT I, MURDER, AND SENTENCE OF THIRTY YEARS;
COUNT II, AGGRAVATED ASSAULT, AND SENTENCE OF FIVE YEARS, WITH
THE SENTENCE TO RUN CONSECUTIVELY TO THE SENTENCE IN COUNT I;
COUNT III, AGGRAVATED ASSAULT, AND SENTENCE OF FIVE YEARS, WITH
THE SENTENCE TO RUN CONCURRENTLY WITH THE SENTENCE IN COUNT
I; AND COUNT IV, AGGRAVATED ASSAULT, AND SENTENCE OF FIVE YEARS,
WITH THE SENTENCE TO RUN CONSECUTIVELY TO THE SENTENCES IN
COUNTS I AND II, ALL IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT
OF CORRECTIONS, IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO OKTIBBEHA COUNTY.

     LEE, C.J., GRIFFIS, P.J., ISHEE, FAIR AND GREENLEE, JJ., CONCUR.
CARLTON, J., DISSENTS WITH SEPARATE WRITTEN OPINION, JOINED BY
IRVING, P.J., AND BARNES, J. WESTBROOKS, J., NOT PARTICIPATING.

       CARLTON, J., DISSENTING:

¶40.   I respectfully dissent from the majority’s opinion. Upon review, I find the circuit



                                             18
court abused its discretion by refusing Thompson’s proposed jury instruction D-3. I also find

the circuit court abused its discretion by failing to provide supplemental instruction when the

jury, during its deliberations, requested additional instruction as to the lack or insufficiency

of proof. As a result, I would reverse the circuit court’s judgment and remand the case for

a new trial.

                                           FACTS

¶41.   On the evening of May 22, 2010, a large group of people gathered in Starkville,

Mississippi, outside Club 124 and across the street in a Texaco parking lot. King testified

that it was graduation night and that the crowd consisted of people ranging from ages

fourteen to thirty. King stated that she was talking to her cousin in an area next to the Texaco

parking lot when she noticed a group of guys walking toward the Texaco parking lot. King

testified that a guy with dreadlocks wearing a white shirt was facing the approaching group.

As the guy in the white shirt walked into the street, King stated that a Chevrolet Avalanche

pulled up next to him. According to King, the driver spoke to the guy in the white shirt, who

looked at the driver, looked in the backseat of the truck, and then reached into the backseat

of the truck. King testified that, after the guy in the white shirt reached into the truck, “he

came out shooting . . . from left to right” and fired more than four or five shots within a few

seconds.

¶42.   After firing the shots, King testified that the shooter jumped into the truck through the

open back window, and the truck sped away. King testified that she then noticed a body in

the street, and she called 911 as she approached the body. Upon reaching the victim, King



                                              19
discovered he was Randle, a longtime friend of King’s brother. King testified that someone

began performing CPR on Randle until law enforcement arrived.                Authorities later

determined that Randle sustained a shot to his chest and died from his injuries.

¶43.   Harris testified that he was also present when the shooting occurred. Harris testified

that he was standing by the Texaco talking to his brother, Smith, just prior to the shooting.

Harris stated that his brother and Thompson had a disagreement and that his brother punched

Thompson. Harris further testified that Thompson then pulled out an “all-black gun” and

“just started shooting.” According to Harris, Thompson was the only person he saw with a

gun on the night of the shooting. Harris stated that one of the bullets struck him in his lower

back and exited his right side. He further testified that he spent three weeks in the hospital

while he recovered from his injuries.

¶44.   Ross also testified that she was present when the shooting occurred. Ross testified

that she was talking to her brother in the Texaco parking lot when she saw Smith walk up and

punch Thompson. Ross stated that Thompson stumbled, and then Ross heard gunshots. Ross

further stated that she saw a gun in Thompson’s hand prior to the shots, but she explained

that she never actually saw Thompson point the gun and pull the trigger. Ross testified that

a bullet struck her in her pelvic region and that she was later taken to the hospital to receive

treatment for her injury.

¶45.   Like the State’s other witnesses, Outlaw testified that he was present when the

shooting occurred. Outlaw stated that he saw Smith punch Thompson, and then he heard

gunshots. Although it was too dark for him to actually see a gun, Outlaw testified that he



                                              20
knew Thompson had pulled out a gun because he saw the sparks when the gun was fired.

Outlaw testified that he then felt a bullet hit him and that he later received treatment for

injuries to his elbow and his liver.

¶46.   In response to King’s 911 call, officers from the Starkville Police Department arrived

and began to secure the crime scene. Detective Scotty Carrithers testified that he collected

and bagged six Smith & Wesson .40-caliber shell casings from the scene. Officer Andy

Round testified that he and Officer Josh Buckner went to the hospital to interview the

victims. Officer Round testified that he spoke to Harris and Outlaw, who both identified

Thompson as the shooter.

¶47.   Although Thompson did not testify during the defense’s case-in-chief, the defense

called five other witnesses. After the defense rested, the State moved to introduce rebuttal

evidence. The State sought to admit the testimony of Stamps, who was a detective with the

Starkville Police Department at the time of the May 22, 2010 shooting. The State also sought

to introduce into evidence the videotape of an interview Detective Stamps conducted with

Thompson. The State argued that the rebuttal evidence was proper because the evidence

contradicted certain testimony provided by the defense’s witnesses. While the defense

initially objected to all of the State’s rebuttal evidence, it later withdrew its objection to the

admission of the videotaped interview. However, the record reflects that the defense did not

withdraw its objection to Detective Stamps’s testimony.             After hearing the parties’

arguments, the circuit court allowed the State’s rebuttal evidence. The circuit court then gave

the defense the opportunity to respond through surrebuttal. Although the defense initially



                                               21
declined to present any surrebuttal evidence, it later changed its mind and offered a

surrebuttal witness.

¶48.   During the State’s rebuttal, Detective Stamps testified that he conducted a videotaped

interview with Thompson and that Thompson admitted to firing a .40-caliber weapon five

to seven times. Detective Stamps stated that, during the interview, Thompson said he had

fired the gun, dropped the weapon, and then gotten in a vehicle to leave the scene. On cross-

examination, Detective Stamps testified that law enforcement never recovered the weapon

involved in the shooting during the course of their investigation.

¶49.   The jury found Thompson guilty of one count of murder and three separate counts of

aggravated assault. For Count I, murder, the circuit court sentenced Thompson to thirty years

in the custody of the MDOC. For each count of aggravated assault, the circuit court

sentenced Thompson to five years in MDOC’s custody, with the sentence in Count II to run

consecutively to the sentence in Count I; the sentence in Count III to run concurrently with

the sentence in Count I; and the sentence in Count IV to run consecutively to the sentences

in Counts I and II. Thompson subsequently filed an unsuccessful motion for a judgment

notwithstanding the verdict or, in the alternative, a new trial. Aggrieved by his convictions

and sentences, Thompson appeals.

                                      DISCUSSION

¶50.   I find dispositive Thompson’s argument that the circuit court abused its discretion by

refusing all the defense’s proposed jury instructions. I therefore limit my dissent to the

merits of this assignment of error.



                                             22
¶51.   In his second assignment of error on appeal, Thompson contends that the circuit

court’s refusal of all fifteen of the defense’s proposed jury instructions gave the State an

unfair advantage, confused the jury as to its responsibility, and interfered with his right to

present his theory of the case. However, Thompson only provides supporting argument and

authority for his assertions that the circuit court erred in refusing the following three defense

instructions: D-1, D-2, and D-3. As our caselaw clearly establishes, “if an appellant fails to

support [his] allegation of error with argument or authority, this Court need not consider the

issue.” Miller v. State, 144 So. 3d 199, 203 (¶15) (Miss. Ct. App. 2014) (citation omitted).

As a result, I find this issue is procedurally barred on appeal except with regard to the alleged

error involved in the denial of proposed jury instructions D-1, D-2, and D-3. See id. In

addition, I acknowledge that, during oral argument before this Court, the defense conceded

that proposed jury instruction D-1 was fairly covered elsewhere in the jury instructions. I

therefore further limit my review of this issue. In so doing, I find the circuit court’s refusal

to grant jury instruction D-3 is dispositive of this appeal, particularly since the jury here

expressed confusion to the circuit court during its deliberations but the circuit court provided

no supplemental instruction that was relevant to the jury’s inquiry or that cured the omission

existing in the previously given instructions.

¶52.   In addressing Thompson’s arguments that the circuit court erred by refusing certain

proposed defense jury instructions, I acknowledge that we review the circuit court’s grant or

refusal of proposed jury instructions for abuse of discretion. See Quinn v. State, 191 So. 3d
1227, 1231-32 (¶18) (Miss. 2016). While the “defendant is entitled to have jury instructions



                                               23
given which present his theory of the case[,] . . . this entitlement is limited in that the court

may refuse an instruction [that] incorrectly states the law, is covered fairly elsewhere in the

instructions, or is without foundation in the evidence.” Id. at 1232 (¶18) (citation omitted).

We review the jury instructions as a whole, and where they “fairly announce the law of the

case and create no injustice,” we will find no reversible error. Id. (citation omitted).

       A.     Proposed Jury Instruction D-2

¶53.   As stated, I find the circuit court’s denial of jury instruction D-3 to be dispositive of

this appeal. In so doing, I acknowledge that I find no abuse of discretion in the circuit court’s

denial of instruction D-2, and I distinguish the language of proposed instruction D-2 from

that of proposed instruction D-3. The language of proposed instruction D-2 sought to explain

what constitutes reasonable doubt. Mississippi precedent clearly precludes jury instructions

that attempt to define reasonable doubt. See Fulgham v. State, 46 So. 3d 315, 332 (¶46)

(Miss. 2010). By contrast, proposed instruction D-3 did not seek to define or explain

reasonable doubt. Instead, proposed instruction D-3 explained that reasonable doubt may

arise from the evidence, the lack of the evidence, a conflict in the evidence, or the

insufficiency of the evidence. Moreover, Mississippi precedent establishes that the language

of proposed instruction D-3 constitutes a proper statement of the law, and Mississippi

precedent affirms the language of instruction D-3 in cases where warranted by the evidence

and not otherwise covered by other instructions.9

       9
        The majority relies on Roby v. State, 183 So. 3d 857 (Miss. 2016). However, in
Roby, the defense raised no objection to the trial court’s denial of the proposed instruction,
and upon review, the supreme court found that the instruction was extensively covered by
other instructions. Roby, 183 So. 3d at 874 (¶69). Such is not the case before us since

                                               24
¶54.   As the record reflects, proposed jury instruction D-2 stated:

       The [c]ourt instructs the jury that you are bound, in deliberating on this case,
       to give the [D]efendant the benefit of any reasonable doubt of the
       [D]efendant’s guilt that arises out of the evidence or want of evidence in this
       case. There is always a reasonable doubt of the [D]efendant’s guilt when the
       evidence simply makes it probable that the [D]efendant is guilty. Mere
       probability of guilt will never warrant you to convict the [D]efendant. It is
       only when, after examining the evidence on the whole, you are able to say on
       your oath, beyond a reasonable doubt, that the [D]efendant is guilty that the
       law will permit you to find him guilty. You might be able to say that you
       believe him to be guilty and yet, if you are not able to say on your oaths,
       beyond a reasonable doubt, that he is guilty[,] it is your sworn duty to find the
       [D]efendant “Not Guilty[.”]

¶55.   Pursuant to the Mississippi Supreme Court’s ruling in Fulgham, I find that jury

instruction D-2 was improper because it attempted to define reasonable doubt. The Fulgham

court stated that reasonable doubt defines itself and that a definition of the term is an

improper instruction for the jury. Id. at 332 (¶46). Because I find that Fulgham controls with

regard to this issue, I find no abuse of discretion in the circuit court’s refusal to grant

proposed jury instruction D-2. However, because I find error in the circuit court’s refusal

to grant proposed jury instruction D-3, I focus my discussion on that assignment of error.

       B.     Proposed Jury Instruction D-3

¶56.   As discussed, in contrast to proposed instruction D-2, Thompson’s proposed jury

instruction D-3 provided no definition or explanation of what constitutes reasonable doubt.

Instead, proposed instruction D-3 instructed the jury on a correct statement of caselaw as to


Thompson’s proposed instruction D-3 was not covered elsewhere. Additionally, the
language set forth in instruction D-3 has long been held to constitute a correct statement of
law. See Glidden v. State, 74 So. 3d 342, 346 (¶13) (Miss. 2011); Rigby v. State, 826 So.
2d 694, 706 (¶38) (Miss. 2002); Moise v. State, 159 So. 3d 1205, 1209 (¶13) (Miss. Ct. App.
2015); Vaden v. State, 965 So. 2d 1072, 1074 (¶5) (Miss. Ct. App. 2007).

                                              25
where reasonable doubt can arise—from the evidence, the lack of the evidence, the

insufficiency of the evidence, or a conflict in the evidence.10 Moreover, proposed instruction

D-3 contained no impermissible comment on the weight or sufficiency of any particular

evidence. Proposed instruction D-3 stated the following:

       The [c]ourt instructs the jury that a reasonable doubt may arise from the whole
       of the evidence, the conflict of the evidence, the lack of the evidence, or the
       insufficiency of the evidence; but however it arises, if it arises, it is your sworn
       duty to find the [D]efendant “Not Guilty[.”]

¶57.   At trial, the State objected to the defense’s request for jury instruction D-3 on the

ground that the instruction was argumentative. During oral argument before this Court, the

State claimed the instruction was fairly covered elsewhere. However, the State failed to

identify in the record or on appeal where instruction D-3 was covered elsewhere in another

jury instruction. To support its position that instruction D-3 was argumentative, the State

cited Hunter v. State, 489 So. 2d 1086 (Miss. 1986). A review of Hunter shows, though, that

the language of the disputed jury instruction proposed in that case differed from the language

contained in instruction D-3 that Thompson proposed in this case. Additionally, a review of

the record reflects that the statement of law contained in proposed instruction D-3 was indeed

not covered elsewhere and that a need for the omitted instruction was displayed in the record

by the jury’s question during its deliberations asking the circuit court for further guidance as

to what to do if some jurors found insufficient evidence. The question raised by the jury

during its deliberations shows the omission in the instructions and the need for further related

       10
         As noted, precedent holds that the language set forth in proposed instruction D-3
constitutes a correct statement of law. See Glidden, 74 So. 3d at 346 (¶13); Rigby, 826 So.
2d at 706 (¶38); Moise, 159 So. 3d at 1209 (¶13); Vaden, 965 So. 2d at 1074 (¶5).

                                               26
instruction.

¶58.   In Hunter, the defendant proposed the following jury instruction:

       The [c]ourt instructs the jury that a reasonable doubt of guilt may arise from
       the evidence, from the lack of evidence, from an insufficiency of evidence, or
       from a conflict in the evidence; but however it arises, if it does arise in your
       mind, then it both justifies and demands, under your oaths, that you
       return a verdict of “Not Guilty.”

Id. at 1088-89 (emphasis added to denote the additional language not contained in

Thompson’s proposed instruction D-3). The language contained in Hunter’s proposed

instruction differed from that in the instant case. Also, the Hunter court found the proposed

instruction in that case to be argumentative and abstract. Id. at 1089. The Hunter court

further stated that the jury instructions as a whole properly instructed the jury on reasonable

doubt and that the trial court granted the defendant’s proposed instruction in a different form.

Id.

¶59.   Although the proposed jury instruction in Hunter contained some language similar to

that used in Thompson’s proposed jury instruction, the proposed instruction in Hunter also

contained additional argumentative language not contained in Thompson’s proposed jury

instruction D-3. See id. at 1088-89. As a result of this additional argumentative language,

the proposed instruction in Hunter is distinguishable from Thompson’s instruction D-3, and

Hunter therefore fails to control the issue before us in the present case. In addition, whereas

the trial court in Hunter granted the defendant’s proposed instruction in a different form, the

circuit court in this case provided no alternative instruction upon its denial of Thompson’s

proposed jury instruction D-3 or subsequently during the proceedings. See id. at 1089. The



                                              27
defense argued below that it was critical for the jury to be properly and adequately instructed

as to its duty upon finding reasonable doubt, and failure to so instruct was error.

¶60.     In this case, during deliberations, the jury asked the circuit court for instruction on

lack or insufficiency of evidence. However, the record reflects that the circuit court failed

to determine the need for additional or supplemental instruction and granted no alternative

instruction to D-3.11 In determining this appeal, I review the facts in the record relevant to

the inquiry the circuit court received from the jury during its deliberations and the circuit

court’s response to the jury’s inquiry. I then will turn to a review of applicable caselaw.

¶61.     As the record reflects, during its deliberations, the jury sent the following question to

the circuit court: “What if we have a number of jurors [who] feel like there is not enough

evidence to reach a verdict?” Upon reading the jury’s question, the circuit-court judge stated

that he was unsure whether the jurors meant they were deadlocked or whether they were

asking for additional instructions. The circuit-court judge then stated, “If they’re asking for

additional instructions, of course, I cannot do that. All I can do is give them an instruction

that says you’re adequately instructed already.” In addition, the following exchange took

place:

         The Court:                   Well, I can’t give them additional instructions
                                      on—

         Thompson’s Attorney:         Reasonable doubt?

         The Court:                   No, I cannot do that . . . .

         11
          See Hughes v. State, 983 So. 2d 270, 280 (¶42) (Miss. 2008) (“Once the trial court
receives a question from the jury, the judge’s first responsibility is to determine whether any
further instruction is necessary.” (citation omitted)).

                                                28
¶62.   After further discussing the matter with the attorneys, the circuit-court judge sent back

jury instructions C-20 and C-30, which had previously been given to the jury. The record

reflects that neither jury instruction C-20 nor C-30 contained the language of Thompson’s

proposed jury instruction D-3. Jury instruction C-20 stated:

              I know that it is possible for honest men and women to have honest
       different opinions about the facts of a case. But, if it is possible to reconcile
       your differences of opinion and decide this case, then you should do so.

               Accordingly, I remind you that the [c]ourt originally instructed you that
       the verdict of the jury must represent the considered judgment of each juror.
       It is your duty as jurors to consult with one another and to deliberate in view
       of reaching an agreement if you can do so without violence to your individual
       judgment. Each of you must decide the case for yourself, but only after an
       impartial consideration of the evidence with your fellow jurors. In the course
       of your deliberations, do not hesitate to re-examine your own views and
       change your opinion if you are convinced it is erroneous, but do not surrender
       your honest convictions as to the weight or effect of the evidence solely
       because of the opinion of your fellow jurors or for the mere purpose of
       returning a verdict. Please continue your deliberations.

¶63.   Jury instruction C-30 further provided:

              The [c]ourt instructs the jury that the [c]ourt has adequately instructed
       the jury concerning the law in this case. You are not to single out any single
       instruction and ignore the others. The [c]ourt directs the jury to read all the
       instructions already given to the jury by the [c]ourt.

¶64.   The jury subsequently requested a TV and a DVD player to review Thompson’s taped

interview with Detective Stamps. At that point, one of Thompson’s attorneys reasserted the

defense’s objection to the circuit court’s refusal of proposed jury instruction D-3.

Thompson’s attorney also stated:

            I would continue in my prior objection that showing that video would
       amount to testimony again.



                                              29
               Furthermore, Your Honor, with regard to the earlier note where the jury
       said that they would like to know if jurors felt that they did not have enough
       evidence in order to make a determination, I think that the [c]ourt should have
       properly instructed the jury to our instruction that we provided, the instruction
       which states that, “The [c]ourt instructs the jury that a reasonable doubt may
       arise from the whole of the evidence, the conflict of the evidence, the lack of
       the evidence, or the insufficiency of the evidence, but however it arises, if it
       arises, it is your sworn duty to find the defendant not guilty.”

             We feel that was a proper instruction, and we feel that our objection
       should be reasserted that that was not provided, and we feel that it should be
       provided.

¶65.   On appeal, Thompson reasserts the argument that jury instruction D-3 was not covered

elsewhere in the jury instructions, and as a result, the jury was not “properly, fully, and fairly

instructed.” According to Thompson, the refusal of instruction D-3 prevented the jury from

properly considering whether there was an insufficiency or lack of evidence to support the

guilty verdict. Thompson also asserts that, due to the refusal of instruction D-3, the jury was

never instructed that reasonable doubt could arise from the whole of the evidence, the lack

of evidence, or the insufficiency of the evidence. Thompson further argues that, “[b]y failing

to provide the jury with a proper instruction concerning the potential of a ‘lack or want of

evidence[,’] the [c]ourt left . . . members of the jury believing it was their sworn duty to find

[Thompson] guilty.” A review of the record indeed reflects that the jury instruction proposed

in instruction D-3 was not covered elsewhere. This omission was evident during the jury’s

deliberations when it asked for more instruction on an insufficiency or lack of evidence.

¶66.   Our supreme court has established that, where a defendant proffers a jury instruction

that correctly states the law, is not fairly covered elsewhere, and is supported by the evidence,

the trial court should grant the requested instruction. See Banyard v. State, 47 So. 3d 676,

                                               30
681 (¶¶11-12) (Miss. 2010). A review of relevant caselaw and the record before us reflects

that proposed jury instruction D-3 indeed provided a correct statement of the law and was not

covered elsewhere in another jury instruction. Mississippi precedent reflects numerous other

cases in which the trial court granted a jury instruction almost identical to or substantially

similar to Thompson’s proposed jury instruction D-3. See Glidden, 74 So. 3d at 346 (¶13);

Rigby, 826 So. 2d at 706 (¶38); Moise, 159 So. 3d at 1209 (¶13); Vaden, 965 So. 2d at 1074

(¶5). Furthermore, a review of the language of proposed jury instruction D-3, as well as a

review of Mississippi jurisprudence, reflects that proposed instruction D-3 did not improperly

comment on the weight of the evidence, improperly single out any evidence to the jury, or

improperly define reasonable doubt.

¶67.   As stated, a review of the record and applicable caselaw reflects that Thompson’s jury

instruction D-3 provided a correct statement of the law, was supported by the evidence, and

was not fairly covered elsewhere in the jury instructions. See id. Moreover, the record

reflects that the jury’s inquiry to the circuit court during its deliberations displayed a need for

supplemental instruction due to an omission in the instructions given—specifically, an

omission as to the statement of caselaw encompassed in instruction D-3, which provided that

“a reasonable doubt may arise from the whole of the evidence, the conflict of the evidence,

the lack of the evidence, or the insufficiency of the evidence . . . .”

¶68.   As previously discussed, the jury stopped its deliberations and sent the circuit court

a note asking, “What if we have a number of jurors [who] feel like there is not enough

evidence to reach a verdict?” In response to the jury’s note, the circuit court failed to



                                                31
ascertain whether supplemental instruction was needed and, if so, to provide the needed

supplemental instruction. The inquiry the circuit court received from the jury specifically

related to the issues of whether reasonable doubt could arise from a lack or insufficiency of

the evidence and the jury’s duty if it made such a determination. Thus, the jury’s question

pertained to the instruction contained in proposed instruction D-3, and the inquiry displayed

a need for supplemental instruction due to an omission in the previously granted jury

instructions. Our precedent reflects that supplemental jury instruction is allowed when

necessary to cover an omission in previously granted instructions. Hughes v. State, 983 So.
2d 270, 280 (¶42) (Miss. 2008).12

¶69.   Rule 3.10 of the Uniform Rules of Circuit and County Court provides:

       If the jury, after [it] retire[s] for deliberation, desires to be informed of any
       point of law, the court shall instruct the jury to reduce its question to writing[,]
       and the court[,] in its discretion, after affording the parties an opportunity to
       state their objections or assent, may grant additional written instructions in
       response to the jury’s request.

¶70.   In Hughes, the supreme court provided the following guidance to trial courts facing

such situations:

              Once the trial court receives a question from the jury, the judge’s first
       responsibility is to determine whether any further instruction is necessary. No
       further instruction should be given unless necessary for clarity or to cover an
       omission. The trial judge must then be certain that he understands precisely
       what is meant by the jury’s inquiry.

Hughes, 983 So. 2d at 280 (¶42) (internal citations and quotation marks omitted). See also



       12
          “A trial court has authority to give supplemental instructions to a jury[,] and the
decision to do so is reviewed under an abuse-of-discretion standard.” Hughes, 983 So. 2d
at (¶41) (citation omitted).

                                               32
Wright v. State, 512 So. 2d 679, 681 (Miss. 1987) (recognizing that nothing in the law

requires a trial judge to become mute once the jury retires and stating that, especially where

the jury appears to be “at a loss as to how it should proceed, there is no rational reason why

we should discourage our trial judges from providing supplementary guidance”).

¶71.   In the present case, upon receiving the jury’s inquiry during its deliberations, the

circuit court failed to determine whether supplemental instruction was necessary as required

by jurisprudence. See Hughes, 983 So. 2d at 280 (¶¶41-42). The circuit court erroneously

stated on the record that it could not give additional instruction to the jury. The circuit court

further stated that all it could do was tell the jurors they had already been adequately

instructed. Despite the circuit court’s statements, however, our caselaw makes clear that a

trial court possesses the authority to provide supplemental instruction when necessary to

clarify or to cover an omission. Id. at (¶42).

¶72.   As previously stated, the record reflects that Thompson’s proposed jury instruction

D-3 directly related to the question the jury asked of the circuit court during its deliberations.

The record further reflects that proposed instruction D-3 was not covered in the other

instructions given to the jury and that the jury’s question reflected this omission in the

previously given jury instructions. See id. The circuit court therefore abused its discretion

by failing to grant either Thompson’s proposed instruction D-3 or an alternative instruction

or to provide necessary related supplemental instruction to cure the omission in the

previously given instructions upon receipt of the jury’s inquiry during its deliberations.13 As

       13
         See Shaw v. State, 540 So. 2d 26, 30 (Miss. 1989) (explaining that, while sensitive
to the danger that a supplemental instruction might cause a jury to single out and focus on

                                               33
discussed, upon receipt of a question from the jury, a trial court possesses the duty to

determine whether further instruction is necessary to clarify or correct an omission. Id. at

280 (¶42).

¶73.   Our caselaw clearly establishes that Thompson’s proposed instruction D-3 constituted

a correct statement of the law, and the record in this case reflects that the instruction was

supported by the evidence and was not fairly covered elsewhere in the jury instructions. See

Glidden, 74 So. 3d at 346 (¶13); Rigby, 826 So. 2d at 706 (¶38); Moise, 159 So. 3d at 1209

(¶13); Vaden, 965 So. 2d at 1074 (¶5). As acknowledged, the supreme court has held that

“[a] defendant is entitled to have instructions on his theory of the case presented, even though

the evidence that supports [his theory] is weak, inconsistent, or of doubtful credibility.”

Banyard, 47 So. 3d at 681 (¶12) (citation omitted).             The supreme court has also

acknowledged “that the rule which requires that all instructions should be read together does

not cure an erroneous instruction in conflict with a proper instruction . . . .” Id. at 684 (¶23)

(citation and internal quotation marks omitted). Similarly, in the present case, the rule does

not cure the omission in the instructions given to the jury pertaining to the caselaw set forth

in Thompson’s proposed instruction D-3 on his defense theory.14


a particular point, proper supplemental instructions often turn on the manner in which given,
and the jury should consider any supplemental instructions along with the other instructions
given by the court).
       14
          In homicide cases, the supreme court has provided that “the trial court should
instruct the jury about a defendant’s theories of defense, justification, or excuse that are
supported by the evidence, no matter how meager or unlikely, and the trial court’s failure
to do so is error requiring reversal of a judgment of conviction.” Manuel v. State, 667 So.
2d 590, 593 (Miss. 1995). Where the instructions are in an improper format but are the only
instructions presenting the defendant’s theory of defense, the trial court possesses a duty to

                                               34
¶74.   In the present case, the circuit court’s denial of proposed instruction D-3 constituted

an abuse of discretion because instruction D-3 was a correct statement of the law, was not

fairly covered elsewhere, and was supported by the evidence. See Barnes v. State, 158 So.
3d 1127, 1136 (¶33) (Miss. 2015); Banyard, 47 So. 3d at 681 (¶11). I therefore would

reverse the circuit court’s judgment and remand the case for a new trial.15 As a result, I

dissent from the majority’s opinion.

       IRVING, P.J., AND BARNES, J., JOIN THIS OPINION.




see that the instructions are placed in the proper form for the jury. Id.
       15
            See Barnes, 158 So. 3d at 1137 (¶36).

                                             35